                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:21-CV-085-RJC-DCK

 JASON HARRIS,                                              )
                                                            )
                 Plaintiff,                                 )
                                                            )
     v.                                                     )   ORDER
                                                            )
 AFFILIATE ASSET SOLUTIONS, LLC,                            )
 PENDRICK CAPITAL PARTNERS, LLC,                            )
 and JOHN DOES 1-25,                                        )
                                                            )
                 Defendants.                                )
                                                            )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 2) filed by C. Randolph Emory, concerning Raphael Deutsch

on February 26, 2021. Raphael Deutsch seeks to appear as counsel pro hac vice for Plaintiff.

Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 2) is GRANTED. Raphael Deutsch

is hereby admitted pro hac vice to represent Plaintiff.



                                Signed: February 26, 2021




          Case 3:21-cv-00085-RJC-DCK Document 4 Filed 02/26/21 Page 1 of 1
